— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gold-stein, J.), rendered March 29, 1984, convicting her of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find that the defendant was guilty beyond a reasonable doubt of manslaughter in the second degree (see, Penal Law § 125.15 [1]; People v Contes, 60 NY2d 620, 621). Moreover, the People disproved the defendant’s justification defense beyond a reasonable doubt (see, Penal Law § 25.00 [1]; §§ 35.00, 35.15). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.